Citation Nr: 1233679	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine disorders, to include degenerative disc disease (DDD). 

2.  Entitlement to service connection for a left arm and hand disorder, claimed as "tingling" of the left upper extremity. 

3.  Entitlement to service connection for a right hand disorder, claimed as "tingling" of the right upper extremity. 

4.  Entitlement to service connection for a left lower leg disorder, claimed as "tingling" of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The case was remanded for additional development in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although this case was remanded for development in December 2010, the Board concurs with the August 2012 assertion of the Veteran's representative that the opinions provided in a January 2011 VA examination report are inadequate.  Specifically, that the examiner failed to address the findings of a June 1987 service treatment report which deals with the Veteran's complaints of left shoulder and low back pain following a motor vehicle accident (MVA).  The Board notes that the examiner neither acknowledged nor addressed the Veteran's report of symptomatology which had continued since active service.  In a June 2008 statement the Veteran's sister recalled his having had frequent pain in the back and neck areas during active service.  A July 1997 private treatment report, within the Veteran's first post-service year, also noted he complained of muscle tingling in the arms, legs, and chest.  The Board finds an opinion from a neurosurgery specialist would be helpful in this case.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court" has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also notes that VA treatment records dated in May 2008 show the Veteran was receiving Social Security Administration (SSA) disability benefits.  The medical records associated with that claim, however, have not been obtained.  The Court has held that SSA decisions are not controlling for VA purposes, but they may be pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  For these reasons, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2. Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3. The Veteran's claims file should be reviewed by a VA neurosurgery specialist, for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has cervical spine, left arm and hand, right hand, and/or left lower leg disorders as a result of disease or injury in active service.  The examiner must acknowledge the pertinent evidence of record, including the findings of a June 1987 service treatment report noting left shoulder and low back pain, the Veteran's own reports of symptomatology continuing since active service, a June 2008 statement from his sister recalling his having had frequent pain in the back and neck areas during active service, and a July 1997 private treatment report, within the Veteran's first post-service year, which noted he complained of muscle tingling in the arms, legs, and chest.  All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

4. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


